Citation Nr: 0601459	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for sinusitis 
with shortness of breath.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1975 to February 
1981 and from May 1981 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a January 2003 rating determination by the Waco, Texas, 
Regional Office (RO).

Irrespective of the January 2003 RO determination to reopen 
the veteran's claim for service connection for sinusitis with 
shortness of breath, the issue of new and material evidence 
will be adjudicated in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As originally developed for appeal, the veteran's claims 
included, among others, the additional issues of increased 
ratings for headaches, disc disease, and hiatal hernia,  
service connection for left eye injury, arthritis, carpal 
tunnel syndrome, low back pain, temporomandibular joint 
syndrome, heart disorder, conjunctivitis, ovarian cysts, and 
diverticulitis.  These issues were considered in the rating 
action on appeal.  They were the subjects of a notice of 
disagreement and included in the initial statement of the 
case.  A substantive appeal as to those issues is also on 
file.

However, the veteran indicated in an April 2004 statement 
that she no longer wished to pursue the these issues, and 
they were withdrawn.  There are also indications that after 
service connection was granted for ovarian cysts and 
diverticulitis the veteran expressed satisfaction with the 
outcomes.  She has provided no additional argument on these 
issues, and they have not been certified to the Board.  
Therefore, consideration is limited to the single issue 
listed on the first page of the present decision.

The issue of service connection for sinusitis with shortness 
of breath is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  .  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  A claim for service connection for sinusitis with 
shortness of breath was denied by the RO in February 1998.  
The veteran did not perfect an appeal.  

2.  Since the February 1998 RO rating decision, the veteran 
has submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to one or more 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for sinusitis with 
shortness of breath, which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

1.  The RO's unappealed February 1998 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

2.  As new and material evidence has been received, the claim 
for service connection for sinusitis with shortness of breath 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of this matter on the merits.  

As a timely appeal of the previous adverse action was not 
submitted, the Board concludes that the RO's February 1998 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim, which has been 
disallowed, the claims may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  In any 
event, however, since the Board herein grants reopening of 
the claims, the applicability of that new regulation is not 
of significance to this aspect of the present decision.

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Furthermore, the Court of Apeals fore Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the February 1981 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

II.  Facts and Analysis

Evidence before the RO at the time of its rating decision in 
February 1998 included the veteran's claim for service 
connection and service medical records (SMRs), which reflect 
a history of upper respiratory infections.  A post service 
August 1997 VA examination included sinus X-rays which showed 
the frontal sinuses appeared hypoplastic.  The report was 
otherwise negative for any significant respiratory illness.  
An outpatient treatment record also dated in August 1997 
showed treatment for symptoms consistent with allergic 
rhinitis.  

In a rating decision dated in February 1998, the RO denied 
the veteran's claim for entitlement to service-connection for 
sinusitis with shortness of breath on the basis that SMRs did 
not show that she received treatment for a sinus or lung 
condition during service.  Moreover the post-service August 
1997 VA examination report was negative for any current sinus 
or respiratory disorder.  The veteran was notified of her due 
process and appellate rights.  A timely appeal was not 
perfected.

Since the February 1998 RO rating decision the veteran has 
submitted post service treatment records which reveal 
treatment for recurrent sinusitis.  In addition a September 
2002 VA discharge summary shows the veteran reported 
worsening dyspnea on exertion to the point she became short 
of breath with brief walks from her kitchen to her bedroom.  
The diagnosis at discharge included sinusitis.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the February 1998 RO decision, is new, in the sense that it 
was not of record when the RO denied the claim.  Also, in 
view of the less stringent standard for materiality set forth 
in Hodge, it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of current sinusitis (see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)), which was one of the reasons 
the RO denied the claim.  These treatment records provide 
competent medical evidence of current sinusitis which was not 
established when the RO denied her claim in February 1998.

In the opinion of the Board, this evidence meets the 
regulatory standard of evidence "which raises a reasonable 
possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).  This provides a potential basis for service 
connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  The claim for 
service connection for sinusitis with shortness of breath are 
reopened.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a sinusitis with 
shortness of breath is reopened.  The appeal is allowed to 
this extent.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim of 
service connection for sinusitis with shortness of breath has 
been reopened, further development is required.

Available service medical records are completely negative for 
complaints, diagnoses, or treatment of a sinusitis with 
shortness of breath.  At her retirement physical examination 
the veteran denied sinusitis but did note a history of 
shortness of breath.  The physician provided no further 
summary or elaboration.

The paucity of evidence of in-service incurrence of injury or 
disease is not the only shortcoming in this claim, for there 
is no medical evidence in this record that links any current 
disability to her military service.  Post-service records 
include treatment for recurrent sinus infections, but 
radiological findings have been repeatedly negative for 
evidence of sinusitis.  

The veteran's contentions on appeal relate the current 
sinusitis to service.  While no medical evidence showing such 
a relationship has been submitted, the veteran's almost 20-
year history of active service raises significant medical 
questions regarding the onset of any disability.  Although 
she underwent an examination for VA purposes in April 2004, 
the veteran's representative has challenged the adequacy of 
that VA examination, on the basis that the claims folder was 
not made available to the examiner and that, as a result, the 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  While the Board finds that the examination does 
not on its face appear to reflect any inadequacies, in 
fairness to the veteran, additional development is in order.  
VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has sinusitis 
and/or a respiratory disorder manifested by shortness of 
breath, and an opinion as to its onset, is needed before the 
claim on the merits can be properly adjudicated.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  The Board is confident the RO will assure 
that all VCAA requirements are satisfied.  The matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for sinusitis since June 2004.  
After the veteran has signed the 
appropriate releases, those records that 
are not already in the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should undergo VA 
examination to determine the nature, 
extent and etiology of all current 
respiratory pathology, to include 
sinusitis, and/or allergic rhinitis.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any respiratory 
disorder, including sinusitis, 
rhinitis or shortness of breath, if 
present, and then set forth the 
medical probability that any 
disorder, if present, is traceable to 
any incidents, symptoms, or treatment 
the veteran experienced or manifested 
during service.

b.  Specifically, the examiner should 
address whether the veteran has a 
respiratory disorder, to include 
sinusitis, rhinitis, or shortness of 
breath and, if so, is it more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the first 
clinical manifestations of any such 
disorder occurred while the veteran 
was in service from March 1975 to 
February 1981 or from May 1981 to May 
1995.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran does not 
currently have a respiratory 
disorder, to include sinusitis, 
rhinitis, or shortness of breath, 
which could be regarded as having 
been incurred while the veteran was 
in service, the examiner must 
specifically indicate so.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow her a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


